Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 03/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11/217,878 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
REASONS FOR ALLOWANCE
Claims 20-25 and 32-33 are presently allowed.

The following is an examiner's statement of reasons for allowance: 
	Regarding claim 20, the closest prior art Park (US 2018/0358686) and Jan (US 2012/0212376) discloses an electronic device comprising a housing having a lateral side which includes a conductive portion and a non-conductive portion extending from the conductive portion, a wireless communication circuit, an antenna module including a printed circuit board (PCB) , a plurality of antenna elements wherein one of the plurality of antenna elements comprises first and second feeders but fails to specifically teach at least a part of the one of the plurality of antenna elements overlaps with the conductive portion when the lateral side is viewed from outside in the manner as recited in the claim 20.
Claims 21-25 and 32-33 are allowed for depending on claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is. The examiner can normally be reached on Flex 9am-7pm ET Monday & Thursday & Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz, can be reached on  (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

March 7, 2022

	/TRINH V DINH/            for Trinh V Dinh, Patent Examiner of Art Unit 2845